Citation Nr: 1244131	
Decision Date: 12/28/12    Archive Date: 12/31/12

DOCKET NO.  02-10 269	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for heart disease. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The Veteran served on active duty from May 1970 to July 1977.         

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2001 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  During the pendency of the appeal, jurisdiction over the case was transferred to the Houston, Texas RO.

Previously, in November 2006, the Veteran testified before a Veterans Law Judge (VLJ) sitting at the San Antonio satellite office of the RO (also referred to as a Travel Board hearing). 

The procedural history of the case also reflects that the Board has previously remanded this matter on several occasions. 

In furtherance of the Veteran's most recent hearing request, the appeal is again REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

As indicated above, a Travel Board hearing was held in this matter in           November 2006.  However, the Veterans Law Judge who conducted that proceeding has since retired.  Through May 2012 correspondence, the Board informed the Veteran of this fact, and of the opportunity for another hearing before the VLJ who would ultimately decide this case.  Applicable law provides that the judge who conducted a hearing shall participate in the final determination of the claim on appeal.  See 38 C.F.R. § 20.707 (2012).
 
Thereafter, a new Travel Board hearing was held before the undersigned VLJ           in September 2012.  Unfortunately, due to technical difficulties a written transcript of this proceeding could not be obtained.  Therefore, the Board contacted                  the Veteran again in October 2012 and offered him the opportunity for an additional hearing.  The Veteran has responded by requesting another Travel Board hearing.  

Consequently, this case must be remanded in order to schedule the requested hearing, as scheduling of Travel Board hearings is within the province of the RO. See 38 C.F.R. § 20.704 (2012). 

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board hearing before a Veterans Law Judge at the earliest opportunity, and notify the Veteran of the date, time and location of this hearing. Place a copy of the hearing notice letter in the claims file. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


